DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takenaka et al (Fig. 9).
Regarding claim 1, Takenaka et al (Fig. 9) discloses a power amplifier circuit (Fig. 9) comprising an input node (2) to which a high frequency signal (RF IN) is input and an output node (3) from which an amplified high frequency signal (RF OUT) is output and the high frequency signal (RF OUT) being amplified by a differential amplifier circuit (4) and the power amplifier circuit (Fig. 9) comprising a balun transformer (6) comprising an input side winding (61) that is connected between the differential outputs (OUTN, OUTP) of the differential amplifier circuit (4) and an output side winding (62) which is coupled to the input side winding (61) via an electromagnetic field and which (62) has a first end (lower terminal of bottom coil in 62) connected to a reference potential (ground), and a capacitive element (C4) which is connected between a second end (upper terminal of top coil in 62) of the output side winding (62) and the output node (3) and wherein the input side winding (61) has a substantially centered tap (the black dot located between the upper coil and the lower coil in 61) and wherein a power supply voltage (Vcc) is supplied to the substantially centered tap (the black dot located between the upper coil and the lower coil in 61).
Regarding claim 2, Takenaka et al (Fig. 9) further comprising a bandpass filter (8, 10) which is located between the second end (upper terminal of top coil in 62) of the output side winding (62) and the output node (3) and the bandpass filter (8, 10) comprising the capacitive element (C4).
Regarding claims 7 and 8, wherein the differential amplifier circuit (4) is configured to amplify the high frequency signal (RF IN) according to an envelope tracking scheme.

Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

       				Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2687